                         Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 1 of 31                                                                          PageID #: 1
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Rachael DeMarcus, Alexis Silver                                                                             University of South Alabama, Alexis Meeks-Rydell, Joel Erdmann,
                                                                                                            Rob Chilcoat, Patricia Gandolfo
    (b) County of Residence of First Listed Plaintiff             Jefferson County (KY)                      County of Residence of First Listed Defendant Mobile County (AL)
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Diandra S. Debrosse Zimmermann & Eli J. Hare                   Kenneth P. Abbarno, Esq.
DiCello Levitt Gutzler LLC                                     DiCello Levitt Gutzler LLC
420 20th Street North, Ste. 2525                               7556 Mentor Avenue
Birmingham, AL 35203 (205) 855-5700                            Mentor, OH 44060 (440) 953-8888
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           20 U.S.C. § 1681, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Violations of Title IX
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
                         UNDER RULE 23, F.R.Cv.P.                                                           Amount to be determined by juryJURY DEMAND:
     COMPLAINT:                                                                                                                                                         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/31/2021                                                              /s/ Diandra S. Debrosse Zimmermann
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                      Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 2 of 31
JS 44 Reverse (Rev. 08/18)                                                                                                   PageID #: 2

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
   Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 3 of 31                   PageID #: 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                               MOBILE DIVISION


 RACHAEL DEMARCUS and ALEXIS
 SILVER,                                         Civil Action No. __________________

                       Plaintiffs,
                                                 COMPLAINT and
 vs.                                             DEMAND FOR JURY TRIAL

 UNIVERSITY OF SOUTH ALABAMA,
 ALEXIS MEEKS-RYDELL, JOEL
 ERDMANN, ROB CHILCOAT, and
 PATRICIA GANDOLFO,

                       Defendants.


                                        COMPLAINT

       Plaintiffs Rachael DeMarcus and Alexis Silver, by and through undersigned counsel,

hereby file this Complaint against Defendants University of South Alabama (the “University”),

Alexis Meeks-Rydell (“Meeks-Rydell”), Joel Erdmann (“Erdmann”), Rob Chilcoat (“Chilcoat”),

and Patricia Gandolfo (“Gandolfo”) (together, “Defendants”), alleging as follows:

                                      INTRODUCTION

       1.     This is a case that involves a pattern and practice of blatant sexual harassment and

sexual and other physical and emotional assault by Defendant Meeks-Rydell during her time as

the Head Coach of the University of South Alabama women’s volleyball team (the “Volleyball

Team” or “Team”). This activity, pattern and practice took place from January 1, 2019 through

the 2019-2020 academic school year at the University, and in connection with University-

sanctioned wrongful conduct, Defendant Meeks-Rydell was acting in her capacity as Head Coach

of the University women’s Volleyball Team.
   Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 4 of 31                    PageID #: 4




       2.      Between 2018 and 2019, Plaintiffs matriculated at the University of South Alabama

with the express promise of a prestigious Division I volleyball career and competitive academic

opportunities. However, Plaintiffs’ athletic and academic aspirations were negatively impacted

by the misconduct of the women’s volleyball Head Coach, Defendant Meeks-Rydell, and by the

University’s facilitation and ratification of her conduct and by the University’s decision to ignore

Defendant Meeks-Rydell’s relentless and pervasive pattern of harassment and physical,

psychological, and emotional abuse, in addition to other wrongful acts by the Defendants.

       3.      Meeks-Rydell physically abused Plaintiffs by inappropriate touching, including

unwanted pinching of Plaintiffs’ buttocks, and overtraining and coercing players to continue to

practice or play while injured. Meeks-Rydell used psychological and emotional manipulation and

intimidation, among other tactics, to leverage and abuse her position of power and authority over

Plaintiffs and other Team members. At the hands of Meeks-Rydell, Plaintiffs suffered harassment

and abuse so severe that they not only suffered physical and psychological issues, but were left no

choice but to abandon their athletic and academic careers at the University of South Alabama.

       4.      Meeks-Rydell’s relentless and pervasive pattern of harassment and abuse occurred

in violation of federal and state laws, as well as in violation of National Collegiate Athletic

Association (“NCAA”) regulations established to protect student-athletes’ educational

opportunities outside of their chosen sport. The University had a duty to protect its students from

such abuse and the University failed to do so. The University knew of Meeks-Rydell’s misconduct,

through its officials and agents who were in positions to remedy the circumstances, and refused to

act to protect Plaintiffs and other student athletes.      The University acted with deliberate

indifference to Meeks-Rydell’s actions and the abuse to which Plaintiffs were subject. As a result

of the University’s actions and failures to act, Plaintiffs were deprived of their enjoyment of



                                                 2
   Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 5 of 31                     PageID #: 5




educational opportunities and programs to which they were entitled as student-athletes at the

University of South Alabama.

       5.      The allegations herein are made upon knowledge of the Plaintiffs and, as to all other

matters, upon information and belief gained from investigation undertaken by Plaintiffs’ counsel.

       6.      Plaintiffs further complain and allege as follows:

                                            PARTIES

       7.      Plaintiff Rachael DeMarcus is a 21-year-old student at the University of Louisville,

and she is a citizen of the Commonwealth of Kentucky. She matriculated at the University of

South Alabama in 2018 on a full scholarship and began playing for the University’s Volleyball

Team that fall under the coaching staff in place prior to Defendant Meeks-Rydell’s arrival. Due

to Meeks-Rydell’s pervasive harassment and abuse, DeMarcus transferred from the University.

       8.      Plaintiff Alexis Silver is a 22-year-old citizen of the State of Washington. Silver

matriculated at the University in 2018 and began playing for its Volleyball Team in 2018. She

transferred from the University in 2019 and no longer plays volleyball.

       9.      Defendant University of South Alabama is a government entity and public

university, located in Mobile, Alabama. The University is a recipient of federal funds under Title

IX, 20 U.S.C. §§ 1681-1688 (“Title IX”).

       10.     Defendant Alexis Meeks-Rydell was, at all relevant times hereto, a resident citizen

of Mobile County, Alabama, where she was employed by the University as head coach of the

University’s women’s volleyball team. Meeks-Rydell resigned from the University in February

2021. Meeks-Rydell is being sued in her individual capacity and, as to claims seeking declaratory

and injunctive relief, in her official capacity as an agent and/or employee of the University.




                                                 3
   Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 6 of 31                     PageID #: 6




        11.     Defendant Joel Erdmann was, at all relevant times hereto, a resident citizen of

Mobile County, Alabama, where he was, and still is, employed by the University as Athletic

Director.

        12.     Defendant Rob Chilcoat was, at all relevant times hereto, a resident citizen of

Mobile County, Alabama, where he was employed by the University as an Assistant Coach of the

Volleyball Team.

        13.     Defendant Patricia Gandolfo was, at all relevant times hereto, a resident citizen of

Mobile County, Alabama, where she was employed by the University as an Assistant Coach of the

Volleyball Team.

                                 JURISDICTION AND VENUE

        14.     This action is filed pursuant to 42 U.S.C. § 1983 and 20 U.S.C. § 1681, et seq.

Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).

        15.     This action also claims violations of Alabama state law. As these claims are so

related to the claims under federal law that they form part of the same case and controversy, this

Court has supplemental jurisdiction to hear the Alabama state law claims pursuant to 28 U.S.C. §

1367(a).

        16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 and other applicable

law, as the causes of action arose primarily in Mobile County, Alabama, which is situated within

the district and divisional boundaries of the Southern District of Alabama, Mobile Division.


                                              FACTS

   I.         THE UNIVERSITY’S WOMEN’S VOLLEYBALL COACHING STAFF

        17.     Defendant Meeks-Rydell was hired as the University’s Women’s Volleyball Team

Head Coach on December 31, 2018.

                                                 4
      Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 7 of 31                               PageID #: 7




             18.     On or about February 26, 2021, the University announced Meeks-Rydell was

resigning as Head Coach of the Women’s Volleyball Team.

             19.     Meeks-Rydell is currently an assistant coach at Purdue University Fort Wayne, a

University in Fort Wayne, Indiana, where she was hired on June 1, 2021.

             20.     As Head Coach of the University’s Volleyball Team, Meeks-Rydell had full

authority to manage the Team, including scheduling training, practice, travel, and meetings, and

arrange who would play in games. She also had discretionary authority to manage the team roster,

including offering players positions on the University’s women’s volleyball team as well as cut

members from the team.

             21.     According to information and belief, the rest of the coaching staff for the

University’s women’s Volleyball Team, at all relevant times, consisted of two assistant coaches –

Rob Chilcoat and Patricia Gandolfo.

             22.     Assistant Coach Rob Chilcoat (“Chilcoat”), prior to joining the University coaching

staff in January 2019, worked alongside Meeks-Rydell for three seasons, coaching women’s

volleyball at the University of West Alabama from 2016 to 2018. 1

             23.     Assistant Coach Patricia Gandolfo (“Gandolfo”) coached women’s volleyball since

2010, and she joined the University’s coaching staff in May 2019.2

       II.         MEEKS-RYDELL’S ABUSIVE COACHING TACTICS

             24.     As Head Coach of the women’s Volleyball Team, Meeks-Rydell held a position of

authority among the team members, including Plaintiffs.                       As Head Coach, Meeks-Rydell

controlled team membership, positions, playing time and the power to grant or withhold lucrative

scholarships for members of the Volleyball Team.


1
    https://usajaguars.com/sports/womens-volleyball/roster/2019 (last visited Aug. 18, 2021).
2
    https://usajaguars.com/sports/womens-volleyball/roster/2020 (last visited Aug. 18, 2021).

                                                           5
   Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 8 of 31                     PageID #: 8




       25.     Beginning in or about January 2019, Meeks-Rydell had nearly constant contact

with members of the Volleyball Team, including Plaintiffs.          Meeks-Rydell supervised the

Volleyball Team during daily practices, hosted numerous mandatory social gatherings for team

members, and made frequent after-hours contact with team members via telephone, text messages,

and/or internet messaging.

       26.      Meeks-Rydell created a climate of fear and intimidation among the Volleyball

Team while she was the Head Coach, including engaging in a pattern and practice of physical,

verbal, and psychological abuse to the Volleyball Team and Plaintiffs individually.

       27.     Meeks-Rydell swore at Team members and the individual Plaintiffs and regularly

made abusive comments to Team members such as “we’re losing because of you,” “get the fuck

out,” and “if you can’t fucking do it, then don’t do anything at all” when Team members were

injured.

       28.     Meeks-Rydell would often ridicule Team members who were injured, accusing

them of faking injuries and forcing them to play through serious medical conditions, including

asthma attacks, ankle sprains, knee injuries, head injuries, and concussions, among others,

sometimes resulting in permanent injuries resulting from improper rehabilitation.

       29.     Meeks-Rydell used methods disallowed by the NCAA to punish the Team.

       30.     Among these punishments were “breakfast clubs,” which consisted of forcing the

Team to arrive at the gym as early as 4:00 a.m., where Meeks-Rydell would force the players to

run and do other physical drills until the players vomited, passed out, or cried due to inability to

continue.




                                                 6
    Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 9 of 31                               PageID #: 9




        31.      Meeks-Rydell routinely required the players to be at the gym as early as 4:00 a.m.

for practice in violation of the NCAA Bylaws relating to permitted practice times.3

        32.      In addition to the physical, verbal, and psychological abuse. Meeks-Rydell also

physically groomed and touched Plaintiffs and other volleyball players, and engaged in physical

conduct rising to the level of sexual harassment and/or assault.

        33.      For example:

              a. Whenever the team travelled for games, Meeks-Rydell would pinch every player’s

                 butt as they got off the bus;

              b. Meeks-Rydell slapped Team members, including Plaintiff Rachael DeMarcus

                 specifically, in the face;

              c. Meeks-Rydell forced Team members into “floor hugs” where she would force the

                 Team members to lay on the ground while she laid on top of the individuals;

              d. Meeks-Rydell forced Plaintiffs to hug her and tell her that they loved her;

              e. Meeks-Rydell forced Team members and Plaintiffs individually to constantly tell

                 her that they love her in text messages and in person;

              f. If Meeks-Rydell felt like she was not getting enough positive attention from her

                 players and Plaintiffs individually, she would punish them by emotionally and/or

                 verbally abusing them, limit their ability to play in games, or by making the Team

                 and Plaintiffs participate in intense physical punishment such as breakfast clubs.

        34.      Several University officials had direct knowledge of Meeks-Rydell’s abusive

conduct listed above, including but not limited to Defendants Erdmann, Chilcoat, and Galdolfo.



3
  NCAA Bylaw 17.1.7.11.6.1, effective 8/1/2017, states “Required athletically related activities other than
competition (and associated activities) shall not occur during a continuous eight-hour period between 9 p.m. and 6
a.m.” See https://web3.ncaa.org/lsdbi/reports/getReport/90008

                                                        7
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 10 of 31                         PageID #: 10




          35.      Players were constantly getting injured on the team, and Meeks-Rydell would make

them play with serious injuries and would attempt to hide those injuries from the school trainers

so they would not be deemed ineligible to play. The hiding of these injuries by Meeks-Rydell was

known by Defendants Erdmann, Chilcoat, and Galdolfo.

          36.      Meeks-Rydell would abuse and belittle any players on the team who were hurt and

would coerce and/or force them to play through their injuries.

          37.      Meeks-Rydell resigned from her position at the University on or about February

26, 2021.

   III.         ADDITIONAL FACTS SPECIFIC TO PLAINTIFFS

                a. Plaintiff Rachael DeMarcus

          38.      Paragraphs 1 through 37 are incorporated herein as if set forth in full.

          39.      In addition to the physical abuse and harassment alleged above, Meeks-Rydell

attempted to form an inappropriate relationship with Plaintiff DeMarcus, and would verbally abuse

and/or sexually harass Plaintiff DeMarcus.

          40.      Meeks-Rydell routinely became angry at Plaintiff DeMarcus for not reciprocating

the type of relationship Meeks-Rydell sought with Plaintiff DeMarcus. For example:




                                                     8
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 11 of 31                  PageID #: 11




       41.    This would also result in inappropriate and harassing texts from Meeks-Rydell,

including Meeks-Rydell demanding Plaintiff DeMarcus to have a relationship with Meeks-Rydell

and to tell Meeks-Rydell that she loves her, as exemplified in the below exchanges:




                                               9
Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 12 of 31   PageID #: 12




                                   10
Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 13 of 31   PageID #: 13




                                   11
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 14 of 31                     PageID #: 14




       42.     On August 18, 2019, the final day of preseason training, Plaintiff DeMarcus

suffered a high ankle sprain, requiring her to wear a stabilizing boot and use crutches. Despite a

recommended healing time of 4-6 weeks, Meeks-Rydell insisted that Plaintiff DeMarcus play in

the first game of the season on August 30, 2019, telling Plaintiff DeMarcus that she has to play if

she wants to win, and further instructing Plaintiff DeMarcus not to tell the athletic trainer how bad

her ankle was sprained. Plaintiff DeMarcus ended up not being physically cleared to play in the

August 30, 2019 game.

       43.     The next day, on August 31, 2019, Meeks-Rydell approached Plaintiff DeMarcus

in the airport, in Atlanta, prior to boarding their flight back to Mobile, Alabama, and slapped




                                                 12
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 15 of 31                      PageID #: 15




Plaintiff DeMarcus across her face – presumably in retaliation for being honest with the athletic

trainer about her ankle injury.

          44.   Chilcoat and Gandolfo, as well as other Team members and staff, witnessed Meeks-

Rydell strike Plaintiff DeMarcus.

          45.   Additionally, Meeks-Rydell manipulated and/or forced Plaintiff DeMarcus to

spend money on purchasing coffee and other items for Meeks-Rydell. For example:




          46.   On September 14, 2019, the Team played in a tournament at Kennesaw State

University.

          47.   During the first game, Plaintiff DeMarcus was kneed in the back of the head by

another player, causing her to partially lose consciousness, become dizzy, and lose balance.

Plaintiff DeMarcus’s eyes were watering because of the impact that just occurred, and informed

Meeks-Rydell that she couldn’t see well and was very dizzy from the impact to her head.

          48.   Instead of following University and NCAA concussion protocol, Meeks-Rydell

ordered Plaintiff DeMarcus not to tell the Team athletic trainer about the injury, because the trainer

would take Plaintiff DeMarcus out of the game pursuant to concussion protocol, and resulting in

Plaintiff DeMarcus being held out of games for weeks. Meeks-Rydell further emphasized her

desire to win the game and, therefore, instructed Plaintiff DeMarcus to play through the head

injury.

                                                 13
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 16 of 31                      PageID #: 16




       49.      Throughout the game, Meeks-Rydell interfered with any attempts of the athletic

trainer to assess Plaintiff DeMarcus for a concussion.

       50.      The Team athletic trainer informed Plaintiff DeMarcus that she, indeed, had

suffered a severe concussion.

       51.      As a result of the concussion, Plaintiff DeMarcus suffered impaired vision, constant

headaches, and a severe loss of appetite.

       52.      Shortly after Meeks-Rydell began her abusing coaching tactics, Plaintiff DeMarcus

developed symptoms of Supra Ventricular Tachycardia (“SVT”), including shortness of breath,

chest pain, and an accelerated heartbeat.

       53.      Despite the concerns of Team physicians, Meeks-Rydell coerced and/or forced

Plaintiff DeMarcus to engage in breakfast clubs, practice, and games through her condition.

       54.      Plaintiff DeMarcus was unable to continue playing volleyball because of the

severity of the SVT and due to the abuse and harassment imposed by Meeks-Rydell.

       55.      Due to the stress-induced severity of her SVT, Plaintiff DeMarcus was required to

undergo significant testing, wear heart monitors, and take a break from volleyball, and ultimately

ended up having to get an ablation procedure to fix the SVT. This caused further mental, emotional,

and physical trauma.

       56.      During the 12 months under Meeks, Plaintiff DeMarcus also suffered daily from

anxiety and depression.

       57.      On December 3, 2019, Plaintiff DeMarcus informed Meeks-Rydell that she was

transferring out of the University.

             b. Plaintiff Alexis Silver

       58.      Paragraphs 1 through 57 are incorporated herein as if set forth in full.



                                                 14
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 17 of 31                        PageID #: 17




          59.     Like her other Team members, Plaintiff Alexis Silver endured significant verbal,

emotional, physical, and/or sexual harassment during her time at the University under Coach

Meeks-Rydell.

          60.     Plaintiff Silver was routinely subjected to the allegations above, including but not

limited to breakfast clubs in the early mornings, forced full body contact with Meeks-Rydell, and

extensive and demeaning verbal harassment.

          61.     As a result of the stress endured during this time, Plaintiff Silver suffered three to

four panic attacks a day and lost 40 pounds in one semester.

          62.     Due to this, Plaintiff Silver was forced to withdraw from playing volleyball and

was unable to complete her education at the University.

          63.     Plaintiff Silver still suffers from severe emotional distress as a result of the abuse

and harassment she suffered from Meeks-Rydell while attending the University.

    IV.         THE UNIVERSITY FAILED TO PROTECT PLAINTIFFS AFTER
                BECOMING AWARE OF DEFENDANT MEEKS-RYDELL’S ABUSE

          64.     Based on information and belief, Meeks-Rydell had a reputation for instilling a

pattern and practice of abuse and/or sexually harassing conduct at her previous jobs, including

while employed as Head Coach at the University of West Alabama.

          65.     The University should have come to the knowledge of Meeks-Rydell’s unfitness

for the coaching position had it not been reckless and/or recklessly indifferent in its hiring, or if it

had exercised reasonable care in its hiring.

          66.     Additionally, during the entirety of her time at the University, Meek-Rydell’s

inappropriate and abusive conduct frequently happened in front of the other coaches and staff,

including Chilcoat, Gandolfo, among others.




                                                   15
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 18 of 31                     PageID #: 18




       67.      According to information and belief, one Team member’s parent contacted

University Director of Athletics Joel Erdmann directly and informed him of Meeks-Rydell’s

inappropriate conduct.

       68.     Erdmann, therefore, had knowledge of Meeks-Rydell’s abuse and inappropriate

conduct.

       69.     Erdmann was the appropriate person to take preventative action to protect

Plaintiffs, and he failed to take any preventative actions.

       70.     Thus, the University and appropriate persons to take preventative action had direct

knowledge of Meeks-Rydell’s repeated abusive and harassing conduct.

       71.     Assistant Coaches, including Chilcoat and Gandolfo, were present and directly

aware of the physically abusive butt pinching, slapping, “floor hugs,” forced hugs, and breakfast

clubs, as well as the emotionally manipulative and abusive verbal harassment such as forcing Team

members to say “I love you” to Meeks-Rydell.

       72.     Chilcoat and Gandolfo were appropriate persons to take preventative action and

they failed to take preventative actions to protect Plaintiffs from Meeks-Rydell’s abuse.

       73.     In spite of their knowledge, Defendants University and Erdmann failed to take any

action to protect Plaintiffs after becoming aware of Meeks-Rydell’s abuse.

                                      CAUSES OF ACTION

                                            COUNT I
                                     20 U.S.C. § 1681, et seq.
                      [Violation of Title IX against Defendant University]

       74.     Paragraphs 1 through 73 are incorporated herein as if set forth in full.

       75.     Title IX of the Educational Amendments of 1972, 20 U.S.C. § 1681(a), provides

that “[n]o person in the United States shall, on the basis of sex, be excluded from participation in,


                                                 16
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 19 of 31                     PageID #: 19




be denied the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance.” The University of South Alabama cannot dispute that it

was at the relevant times hereto, and continues to be, a recipient to Federal financial assistance,

subject to Title IX. Sexual harassment of students is one form of discrimination on the basis of

sex prohibited by Title IX. See Davis v. Monroe County Board of Education, 526 U.S. 629 (1999).

        76.     To prevail in a teacher-on-student harassment claim, the plaintiff must be able to 1)

identify a person with "authority to take corrective measures in response to actual notice of sexual

harassment," 2) demonstrate that the notice was "sufficient to alert the school official of the

possibility of the Title IX plaintiff's harassment," and 3) show that the authority figure acted with

deliberate indifference to the notice of harassment. J.F.K. v. Troup Cty. Sch. Dist., 678 F.3d 1254,

1255-56 (11th Cir. 2012) citing Doe v. School Bd. Of Broward County, Fla, 604 F.3d 1248, 1254

(11th Cir. 2010); Hurt v. Shelby Cnty. Bd. of Educ., 198 F. Supp. 3d 1293, 1317 (N.D. Ala. 2016).

Plaintiffs can satisfy all of these inquiries.

        77.     Defendant University is an educational institution, a recipient of federal funds, and

is subject to private causes of action under Title IX.

        78.     Defendant University had knowledge of extensive, offensive, and perversive

gender-specific abuse and harassing conduct, which was directed at Plaintiffs and which was based

on their sex, in violation of Title IX, 20 U.S.C. § 1681, et seq. The omissions and/or commissions

by Defendant University were both subjectively and objectively unreasonable and resulted in harm

to, and the interference with and denial of educational and athletic opportunity for, each of the

Plaintiffs.

        79.     Defendant Meeks-Rydell, who was the head volleyball coach, in a position of

authority over Plaintiffs, and who had daily contact with Plaintiffs, intentionally and repeatedly



                                                 17
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 20 of 31                    PageID #: 20




harassed Plaintiffs during her tenure at the University, including by subjecting them to gender-

specific harassment and by subjecting them to general, pervasive, and persistent harassment,

including unwanted sexual advances and unwanted touching.

       80.     The abuse and harassment Plaintiffs experienced was unwelcome and was

sufficiently severe, pervasive, and objectively offensive so as to routinely and systematically

deprive Plaintiffs of equal access to educational activities and programs.

       81.     The harassment was so severe, pervasive, and objectively offensive that it barred

Plaintiffs’ access to the education and activities to which they were entitled while attending the

University.

       82.     Defendant University – through University officials and specifically through

Defendants Erdmann, Chilcoat, and Gandolfo – had actual knowledge of the harassment and

misconduct by Defendant Meeks-Rydell toward Plaintiffs.

       83.     Defendant University – as well as Defendants Erdmann, Chilcoat, and Gandolfo

who were appropriate persons for the purposes of notice under Title IX – was on actual notice of

the harassment and misconduct by Defendant Meeks-Rydell toward Plaintiffs.

       84.     Defendants University had the authority to initiate corrective action to stop Meeks-

Rydell’s unlawful conduct to prevent the continued and repetitive harassment of Plaintiffs based

on their gender.

       85.     Defendant University had the authority to institute corrective measures to remedy

the willful violations of Title IX. However, they failed to undertake such actions and instead acted

with deliberate indifference to these violations. The University failed to take disciplinary or

remedial action against Meeks-Rydell.




                                                18
    Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 21 of 31                              PageID #: 21




        WHEREFORE, the premises considered, the Plaintiffs demand judgment against the

Defendants in an amount greater than the minimum jurisdictional limits of this Court for damages,

costs, and such other and proper relief as this Court deems appropriate.

                                           COUNT II
                                        42 U.S.C. § 1983
                             [Violation of Substantive Due Process
               against Defendants University, Erdmann, Chilcoat, and Gandolfo]

        86.      Paragraphs 1 through 85 are incorporated herein as if set forth in full.

        87.      Plaintiffs have a liberty interest in their bodily integrity, which is protected by the

Due Process Clause of the Fourteenth Amendment.4

        88.      Defendant University denied Plaintiffs’ Substantive Due Process Rights by failing

to protect them from harassment and sexual assault and through participation in an incompetent

scheme whereby Plaintiffs were left alone and unprotected in compromising situations with

Meeks-Rydell, whereby Meeks-Rydell could take advantage of her position of power and authority

over Plaintiffs and harass and assault them with impunity.

        89.      Meeks-Rydell’s conduct directly and unreasonably interfered with Plaintiffs’

education and participation in the women’s volleyball program at the University and created an

intimidating, hostile and offensive environment that affected Plaintiffs’ psychological well-being

and deprived them of the rights guaranteed to Plaintiffs under the Fourteenth Amendment to the

United States Constitution in violation of 42 U.S.C. § 1983.

        90.      Defendant University demonstrated deliberate indifference toward the Plaintiffs’

constitutional rights by failing to protect Plaintiffs from the known and continuous abusive conduct




4
 Washington v. Glucksberg, 521 U.S. 702, 720, 117 S. Ct. 2258, 2267, 138 L. Ed. 2d 772 (1997) (citing Rochin v.
California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952).

                                                       19
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 22 of 31                       PageID #: 22




Plaintiffs were subjected to under Meeks-Rydell while on the University campus and at University

sponsored events.

       91.     Due to Defendant University’s deliberate indifference, Defendant University

proximately caused the violation of Plaintiffs’ rights.

       92.     As a direct result of the failure of the University to intervene, report or prohibit the

inappropriate and harassing conduct of Meeks-Rydell, Plaintiffs have been deprived of the rights

guaranteed to them under the Fourteenth Amendments to the United States Constitution in

violation of 42 U.S.C. § 1983.

       93.     Defendants Erdmann, Chilcoat, and Gandolfo had actual knowledge of Meeks-

Rydell’s continuous abusive conduct towards Plaintiffs and were in a position to take preventative

action, and, by failing to take any preventative action to protect Plaintiffs, demonstrated deliberate

indifference toward the Plaintiffs’ constitutional rights and thereby proximately caused the

violation of those rights.

       94.     As a direct result of the failure of Erdmann, Chilcoat, and Gandolfo to intervene,

report or prohibit the inappropriate and harassing conduct of Meeks-Rydell, Plaintiffs have been

deprived of the rights guaranteed to them under the Fourteenth Amendments to the United States

Constitution in violation of 42 U.S.C. § 1983.

       WHEREFORE, the premises considered, the Plaintiffs demand judgment against the

Defendants in an amount greater than the minimum jurisdictional limits of this Court for damages,

costs, and such other and proper relief as this Court deems appropriate.

                                        COUNT III
                Negligent/Wanton/Reckless Hiring, Retention, and Supervision
                               in Violation of Alabama Law
                              [Against Defendant University]

       95.     Paragraphs 1 through 94 are incorporated herein as if set forth in full.

                                                 20
    Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 23 of 31                                 PageID #: 23




         96.      At all times relevant to this action, University and Meeks-Rydell engaged in an

employer-employee relationship.

         97.      As alleged above, Meeks-Rydell had a history of similar, outrageous and harassing

conduct at the prior university where she worked.

         98.      Defendant University failed to conduct a reasonably prudent investigation into

Meeks-Rydell’s background and history prior to hiring her in December 2018. The University had

a duty to exercise reasonable care for the safety and wellbeing of its students, and in fulfilling this

duty, it was obligated to conduct a thorough investigation before installing Meeks-Rydell in a

coaching position, especially in light of the position of power and authority that Meeks-Rydell

would have over Plaintiffs’ and other young women’s daily lives and academic and athletic

opportunities.5 The University would have come to the knowledge of Meeks-Rydell’s unfitness

for the coaching position had it exercised reasonable care in its hiring.

         99.      The University was negligent, reckless, wanton, and/or recklessly indifferent in its

hiring of Meeks-Rydell. As set forth above, the University knew or should have known of Meeks-

Rydell’s propensity for tortious conduct, including without limitation harassment of students.

         100.     The University was negligent, reckless, wanton, and/or recklessly indifferent in

failing to adequately supervise Meeks-Rydell during her tenure as Head Coach.

         101.     The University was negligent, reckless, wanton, and/or recklessly indifferent in

retaining Meeks-Rydell after being put on notice of the severe, offensive, pervasive, and

discriminatory abuse and harassment of Plaintiffs.



5
  See, e.g., Massey v. Smithway Motor Xpress, Inc., et al., (Memorandum of Opinion, pg. 14, 7:08-cv-02025-LSC,
N.D.A.L., Jan. 27, 2010), “In the context of a negligent or wanton hiring, retention, and supervision claim, ‘an
employer has a duty to exercise reasonable care for the safety of his customers, patrons, or other invitees, and in
fulfilling this duty he must use due care to avoid the selection or retention of an employee whom he knows or should
know is a person unworthy, by habits, temperament, or nature, to deal with [those persons].’” (quoting Brown v. Vanity
Fair Mills, Inc., 291 Ala. 80, 82 (Ala. 1973)).

                                                         21
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 24 of 31                      PageID #: 24




        102.   Meeks-Rydell’s conduct made her unfit to hold the position of Coach and created

a danger of imminent harm to the members of the University’s Volleyball Team.

        103.   Notwithstanding the University’s actual knowledge of Meeks-Rydell’s outrageous

conduct and unfitness for the position of Head Coach, the University retained Meeks-Rydell and

failed to take immediate and appropriate action to protect the female members of the Volleyball

Team.

        104.   Defendant Meeks-Rydell was acting in the line and scope of her employment when

she harassed Plaintiffs, and her actions were so closely connected with her duties and so fairly

incidental to her employment that they should be regarded as carrying out the objectives of her

position on the University staff.

        105.   As a direct and proximate cause of the University’s negligent, reckless, wanton,

and/or recklessly indifferent hiring, supervision, and retention, Plaintiffs suffered damages,

including but not limited to emotional trauma, mental anguish and suffering, impairment of

reputation, personal humiliation, embarrassment, anxiety, economic loss and alienation both

academically and socially from school activities.

        106.   Defendants’ conduct has been, until Meeks-Rydell’s resignation, continuous in

nature, thereby constituting a continuing tort through that date.

        WHEREFORE, the premises considered, the Plaintiffs demand judgment against the

Defendants for compensatory and punitive damages in an amount greater than the minimum

jurisdictional limits of this Court for damages, costs, and such other and proper relief as this Court

deems appropriate.

                                         COUNT IV
                       Assault and Battery in Violation of Alabama Law
                                   [Against all Defendants]


                                                 22
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 25 of 31                     PageID #: 25




        107.   Paragraphs 1 through 106 are incorporated herein as if set forth in full.

        108.   A teacher or school administrator is liable for assault and battery where the conduct

is in contravention of the school’s policies and where the agent acted with malice.

        109.   As described above, Plaintiffs were assaulted and battered by Meeks-Rydell in all

ways aforementioned, including all above-described physical touching.

        110.   Defendant Meeks-Rydell’s intentional assault and battery was in contravention of

the University’s policies, and was without just cause or excuse.

        111.   Defendants University, Erdmann, Chilcoat, and Gandolfo countenanced and

ratified the assault and battery of Plaintiffs by Meeks-Rydell when they failed and refused to take

any reasonable steps to protect Plaintiffs from the assault and battery. Accordingly, Defendants

University, Erdmann, Chilcoat, and Gandolfo are responsible for the assault and battery upon

Plaintiffs.

        112.   As a proximate consequence thereof, Plaintiffs were caused to suffer damages as

enumerated herein.

        113.   The actions and/or omissions of Defendants in harming Plaintiffs as set out above

were willful and wanton.

        WHEREFORE, the premises considered, the Plaintiffs demand judgment against the

Defendants in an amount greater than the minimum jurisdictional limits of this Court for damages,

costs, and such other and proper relief as this Court deems appropriate.

                                         COUNT V
                      Invasion of Privacy in Violation of Alabama Law
                                  [Against all Defendants]

        114.   Paragraphs 1 through 113 are incorporated herein as if set forth in full.




                                                23
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 26 of 31                     PageID #: 26




        115.   The actions of Meeks-Rydell described above constituted an invasion of privacy

upon Plaintiffs’ physical solitude and/or seclusion and did so in violation of ordinary decency,

imposing emotional distress upon Plaintiffs.

        116.   Defendants University, Erdmann, Chilcoat, and Gandolfo countenanced and

ratified the assault and battery of Plaintiffs by Meeks-Rydell when they failed and refused to take

any reasonable steps to protect Plaintiffs from the assault and battery. Accordingly, Defendants

University, Erdmann, Chilcoat, and Gandolfo are responsible for the assault and battery upon

Plaintiffs.

        117.   As a proximate consequence thereof, Plaintiffs were caused to suffer damages as

enumerated herein.

        118.   The actions and/or omissions of Defendants harming Plaintiffs as set out above

were willful and wanton.

        WHEREFORE, the premises considered, the Plaintiffs demand judgment against the

Defendants in an amount greater than the minimum jurisdictional limits of this Court for damages,

costs, and such other and proper relief as this Court deems appropriate.

                                           COUNT VI
                     Intentional Infliction of Emotional Distress (Outrage)
                                  in Violation of Alabama Law
                                     [Against all Defendants]

        119.   Paragraphs 1 through 118 are incorporated herein as if set forth in full.

        120.   To succeed on an action based on outrage, a plaintiff must prove (1) the Defendants

intended to inflict emotional distress, or know or should have known that emotional distress would

likely result from their conduct; (2) the Defendants’ conduct was extreme and outrageous; (3) the

Defendants’ actions caused her distress; and (4) the distress was severe.



                                                24
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 27 of 31                      PageID #: 27




       121.    Defendants knew or should have known that Meeks-Rydell’s physical, emotional,

and psychological abuse of Plaintiffs, would likely result in emotional distress.

       122.    Defendants Erdmann, Chilcoat, and Gandolfo’s deliberate indifference to Meeks-

Rydell’s continuous extreme and outrageous conduct, including but not limited to sexual assault,

physical assault, emotional and psychological abuse, itself constitutes extreme and outrageous

conduct.

       123.    Defendants’ extremely and outrageously reckless, intentional, and egregious

conduct was known or should have been known to result in emotional distress.

       124.    As a result of Defendants’ conduct, Plaintiffs suffered severe emotional distress.

       125.    Given the Defendants’ conduct itself and the ramifications of Defendants’ conduct

on Plaintiffs’ lives, the damage and emotional distress on Plaintiffs is so severe that no reasonable

person could be expected to endure it.

       WHEREFORE, the premises considered, the Plaintiffs demand judgment against the

Defendants for compensatory and punitive damages in an amount greater than the minimum

jurisdictional limits of this Court for damages, costs, and such other and proper relief as this Court

deems appropriate.

                                          COUNT VII
                                      Breach of Contract
                                 [Against Defendant University]

       126.    Paragraphs 1 through 125 are incorporated herein as if set forth in full.

       127.    Plaintiffs and the University entered into a contract wherefore Plaintiffs would play

on the University Volleyball Team in exchange for a tuition-free higher education, an adequate

and safe living environment, and an adequate and safe educational environment.




                                                 25
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 28 of 31                       PageID #: 28




        128.    Instead, Plaintiffs were subjected to frequent abuse, depriving them of the tuition-

free higher education, adequate and safe living and/or educational environment the University was

obligated to provide for Plaintiffs.

        129.    The University breached their contracts with Plaintiffs, among other ways, by

failing to adequately prevent Plaintiffs from the dangerous and harassing conditions on campus

that Defendant University allowed to metastasize in light of their knowledge of Defendant Meeks-

Rydell’s continuous abuse and harassment of Plaintiffs.

        130.    Defendant University breached these contracts with Plaintiffs by failing to provide

an adequately safe living and educational environment for Plaintiffs.

        131.    As a result of these breaches, Meeks-Rydell’s harassment of Plaintiffs was allowed

to continue and go unpunished.

        132.    As a result of these breaches, Plaintiffs suffered the loss of the support of Defendant

University in important matters affecting their education, and Plaintiffs were humiliated in the face

of their harasser.

        133.    Specifically, Plaintiff Silver was forced to transfer out of the University and forego

her scholarship – and her free education – and is now forced to pay for her education at another

institution due to the University’s breaches.

        134.    Plaintiff DeMarcus similarly was forced to transfer out of the University and forego

her scholarship due to the University’s breaches and lose her free education – and is now forced

to pay for her education at another institution.

        WHEREFORE, the premises considered, the Plaintiffs demand judgment against the

Defendants in an amount greater than the minimum jurisdictional limits of this Court for damages,

costs, and such other and proper relief as this Court deems appropriate.



                                                   26
  Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 29 of 31                       PageID #: 29




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter an Order

which will:

       A.      Declare the conduct engaged in by the Defendants to be in violation of Plaintiffs’

rights under federal and Alabama law;

       B.      Award Plaintiffs compensatory damages against the Defendants in an amount that

will fully compensate Plaintiffs for all they suffered and continue to suffer in the future as a direct

and/or proximate result of the statutory and common law violations as set forth herein;

       C.      Enter a judgment against Defendants for such punitive damages as will properly

punish them for the constitutional, statutory, and common law violations perpetrated against

Plaintiffs as alleged herein, in an amount that will serve as a deterrent to Defendants and others

similarly situation from engaging in similar conduct in the future;

       D.      Award Plaintiffs pre-judgment and post-judgment interest at the highest rates

allowed by law;

       E.      Award Plaintiffs costs and attorneys’ fees;

       F.      Award statutory damages pursuant to 42 U.S.C. § 1983;

       G.      Assume continuing and indefinite jurisdiction to ensure compliance with the terms

of the Orders requested herein; and

       H.      Award Plaintiffs such other and further relief, including equitable relief, that this

Court deems just and proper.



DATED: August 31, 2021

                                                       /s/Diandra S. Debrosse Zimmermann
                                                       Diandra S. Debrosse Zimmermann

                                                  27
Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 30 of 31      PageID #: 30




                                        (ASB-2956-N76D)
                                        Eli J. Hare
                                        (ASB-1024-T20Q)
                                        DiCELLO LEVITT GUTZLER LLC
                                        420 20th Street North, Suite 2525
                                        Birmingham, Alabama 35203
                                        (205) 855-5700
                                        fu@dicellolevitt.com
                                        ehare@dicellolevitt.com

                                        Kenneth P. Abbarno
                                        (Pro Hac Vice application forthcoming)
                                        DiCELLO LEVITT GUTZLER LLC
                                        Western Reserve Law Building
                                        7556 Mentor Ave
                                        Mentor, Ohio 44060
                                        (440) 953-8888
                                        kabbarno@dicellolevitt.com

                                        Counsel for Plaintiffs




                                   28
 Case 1:21-cv-00380-B Document 1 Filed 08/31/21 Page 31 of 31   PageID #: 31




PLEASE SERVE THE SUMMONS AND COMPLAINT BY CERTIFIED MAIL ON THE
DEFENDANTS AT THE FOLLOWING ADDRESSES:


UNIVERSITY OF SOUTH ALABAMA
C/O KRISTEN DUKES, OFFICE OF GENERAL COUNSEL
301 UNIVERSITY BLD, AD 140
MOBILE, AL 36688

ALEXIS MEEKS-RYDELL
17010 PLATTER PARKWAY
NEW HAVEN, IN 46774

JOEL ERDMANN
6438 CLEAR POINTE COURT
MOBILE, AL 36618

ROB CHILCOAT
966 HOPE STREET
PROVIDENCE, RI 02906

PATRICIA GANDOLFO
9451 HUMMINGBIRD BOULEVARD
PENSACOLA, FL 32514




                                    29
